    Case 19-24216-JKS           Doc 5-1 Filed 07/23/19 Entered 07/23/19 13:26:11                      Desc OSC
                                       File Documents Page 1 of 2
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−24216−JKS
                                         Chapter: 7
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Alice A. Jay
   aka Alice Ann Jaroszewsky
   108 Meyerville Road
   Chatham, NJ 07928
Social Security No.:
   xxx−xx−3732
Employer's Tax I.D. No.:


                          ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                            DISMISSED FOR FAILURE TO FILE DOCUMENTS

    The debtor filed a petition on July 23, 2019 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

         Summary of Assets/Liabilities and Stat Info − Individuals, Declaration About An Individuals Schedule,
Statement of Financial Affairs For Individuals, Statement of Your Current Monthly Income (122A−1), Means Test
Calculation (122A−2) − If Applicable, Stmt of Exemption From Presumption of Abuse (122A−1 Supp) − If
Applicable, Schedules A/B,C,D,E/F,G,H,I,J

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable John K. Sherwood on:

    Date: August 13, 2019
    Time: 10:00 AM
    Location: Courtroom 3D, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Courtroom 3D, Newark,
NJ 07102


     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
    Case 19-24216-JKS   Doc 5-1 Filed 07/23/19 Entered 07/23/19 13:26:11   Desc OSC
                               File Documents Page 2 of 2

Dated: July 23, 2019
JAN: wdh

                                  John K. Sherwood
                                  United States Bankruptcy Judge
